Whitfield, O. J.,
delivered the opinion of the court.
It is, of course, elementary that a solicitor’s fee will be allowed a wife pending the trial of a divorce proceeding, if only she filed her bill in good faith. This case, however, presents, on the testimony of the wife herself, a plain attempt to use the machinery of the court for the purpose of compelling the husband to convey to her certain community property owned by them in Louisiana. She expressly declares that to be the sole object of the suit, and that she would not have filed the bill for divorce but for that. It is plainly without good faith — a mere fraudulent attempt to use the machinery of the court as a leverage to compel the conveyance of property, without any care or concern as to obtaining a divorce. Such a case is not within the general rule stated. If she has a good ground for divorce, she may proceed with it if she desires, but paying her own counsel fees. No matter what her ulterior motive for filing the bill, if the fact exists entitling her to divorce, the judgment of the law will be so pronounced. But whether, coming herself in bad faith, and fraudulently seeking to abuse the process of the court, she can proceed under that state of case at *471her husband’s expense, is a totally different question. In such case, she is not entitled to alimony pendente lite, or to counsel fees. The motion for counsel fees here is denied, and, on the merits, the decree allowing alimony pendente lite and counsel fees is reversed, and the cause remanded, to be proceeded with in accordance with this opinion.

Reversed.